NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMNET
This is a notice of allowability with examiner’s amendment addressing an interview with applicant concluding 01 April 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10 and 11 are pending; and,
Claims 7, 9 and 12-14 are cancelled by examiner’s amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Mainville (applicant) on 01 April 2022.  See attached interview summary.  For completeness of the record, Claim 1, as presented to applicant and provided below, is different from the proposed claim provided in the Office action dated 09 March 2022, only to correct an inadvertent spelling matter of “pinion”.  

The application has been amended as follows: 

Claim 1 (currently amended): A 
utility task vehicle, comprising: 
  	a chassis having: 
	a mounting plate having an opening extending therethrough;
	a chassis rail welded to a bottom portion of said mounting plate;
	a pivoting shock mount received in said opening and being connected to said mounting plate by a bearing, said shock mount further connected to said mounting plate by a first spherical bearing and a second spherical bearing, said pivoting shock mount configured to pivot within said opening and with respect to said mounting plate via said bearing;
	a first upper A-arm, a second upper A-arm, a first lower A-arm and a second lower A-arm, each said upper A-arm and each said lower A-arm having a first end connected to said mounting plate by a spherical bearing, said first upper A-arm and said first lower A-arm each having second ends connected to a first wheel assembly and said second upper A-arm and said second lower A-arm each having second ends connected to a second wheel assembly;
	a first tie rod and a second tie rod, each said tie rod having a first end connected to said pivoting shock mount by a spherical bearing;
	a first shock absorber and a second shock absorber, each said shock absorber having a first end connected to said pivoting shock mount and a second end connected to a respective said lower A-arm;
a rack and pinion steering unit mounted on said pivoting shock mount; 
whereby said rack and pinion steering unit assists in rolling said chassis about a longitudinal axis through a force being applied to said mounting plate, resulting in said pivoting shock mount’s remaining in position while permitting rolling of said chassis which provides a camber change with respect to said wheel assemblies.




Claim 2: (currently amended) The utility task vehicle of claim 1, wherein each said wheel assembly includes one or more electrically driven single sided hub motors.  

Claim 3: (currently amended) The utility task vehicle of claim [[1]] 2, wherein said hub motors are internally geared.  

Claim 4: (currently amended) The utility task vehicle of claim 1, wherein respective wheels of said wheel assemblies are driven using [[and]] an internal combustion engine.  

Claim 5: (currently amended) The utility task vehicle of claim 1, wherein each of the wheel assemblies  includes a free-rolling wheel.  

Claim 6: (currently amended) The utility task vehicle of claim 1, where said rigid 

Claim 7: cancelled 

	Claim 8: (currently amended) The utility task vehicle of claim 1, [[where]] wherein said shock absorbers are coil-over-spring shock-absorbing 

	Claim 9: cancelled 

	Claim 10: (currently amended) The utility task vehicle of claim 2, [[where]] wherein an enclosure containing electrical power and control devices is mounted to said [[rigid]] chassis, said chassis further comprising a protective cage around said enclosure 

Claim 11: (currently amended) The device in claim 1, further where a pivoting shock mount is manipulated by a linear actuator, reduction gear box[[,]] or rack and pinion

Claims 12-14: cancelled 

Reasons for allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the mounting plate, chassis rail, pivoting shock mount, upper and lower A-arms, tie rods, shock absorbers and rack and pinion steering unit, the specific structural features of each and how each feature interrelates to achieve the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


With the above amendments and for the reasons provided, the following is the final status of the claims:
Claims 1-6, 8, 10 and 11 are allowed; and 
Claims 7, 9 and 12-14 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649